Citation Nr: 0701082	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that tinnitus was manifested within one year after 
service, and any current tinnitus is not related to service 
or any incident of service.

2.  The January 2004 VA audiological examination report 
showed pure tone thresholds in four frequencies from 1000 to 
4000 Hertz (Hz) that averaged 40 decibels in the veteran's 
service-connection right ear, with a speech recognition of 
100 percent, corresponding to Level I hearing.  Pure tone 
thresholds averaged 35 decibels in the veteran's service-
connected left ear, with speech recognition of 100 percent, 
corresponding to Level I hearing.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a September 2003 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The Board 
finds that the content of the September 2004 letter provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following the VCAA 
letter, the December 2004 SOC provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection and an increased rating are 
being denied, no effective date will be assigned, and such 
issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and an 
organic disease of the nervous system (e.g., tinnitus) 
becomes manifest to a degree of 10 percent within one year 
after the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A review of the service medical records (SMRs) shows they are 
silent for any complaints related to tinnitus or ringing in 
the ears.  Upon separation in May 1970, examination of the 
veteran's ears was normal.  No defects or diagnoses were 
noted.

In September 1980, the veteran underwent VA examination for 
his hearing loss.  He reported no tinnitus at that time.

At a subsequent VA examination in January 2004, the veteran 
stated that he was a tech librarian in service.  From time to 
time, he worked on the flight line in close proximity to 
Orion P-3 military aircraft.  He stood watch, and also 
delivered materials to the aircraft.  He wore ear protection 
on the flight line, as was required.  Subsequent to 
separation, the veteran worked in internal security for the 
city of Dallas.  He carried firearms.  He wore ear protection 
when qualifying for firearms.  He complained of bilateral 
constant tinnitus, which he characterized as noticeable.  He 
thought the tinnitus might have been present since he was on 
active duty.

The VA examiner indicated that a review of the veteran's 
service medical records was negative for tinnitus.  The 
diagnosis was bilateral constant tinnitus.  The examiner 
concluded that, since the SMRs are negative for tinnitus, and 
since he could find no indication that tinnitus was incurred 
while on active duty, it was his opinion that it is less 
likely than not that the veteran's current bilateral constant 
tinnitus was related to military service.

Based upon the evidentiary record, the Board finds a lack of 
evidence to warrant a grant of service connection for 
tinnitus.  Specifically, there is no evidence of any 
complaints related to tinnitus in service.  Furthermore, the 
first medical evidence associated with the claims file that 
shows the veteran complained of tinnitus is the January 2004 
VA examination report.  Most important, the January 2004 VA 
examiner's opinion, the only one which addresses the issue, 
indicates that it is less likely than not that the veteran's 
currently diagnosed tinnitus was related to service.  There 
is no medical opinion indicating otherwise.

With regard to presumptive service connection for organic 
disorders of the nervous system which become manifest to a 
compensable degree within one year after separation from 
service, the Board notes that the September 1980 VA 
examination report indicated that the veteran denied any 
symptoms of tinnitus.  That occurred


some 10 years after the veteran's separation from service.  
Therefore, there is no evidence that the veteran's tinnitus 
was manifested within one year of separation, and presumptive 
service connection for this disorder is not warranted.

The Board recognizes that the veteran believes that his 
tinnitus is related to noise exposure he incurred while in 
service.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, as the evidence preponderates against the claim 
for service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Increased Rating - Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 
6100 (2006).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(b) (2006).  As shown below, the veteran's 
bilateral hearing disability does not meet either of these 
criteria.

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The only relevant evidence of record is the January 2004 VA 
examination report.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
35
80
LEFT
N/A
20
20
40
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The veteran complained of bilateral progressive hearing loss.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss.

The results of this examination show that the average pure 
tone threshold in the veteran's right ear was  40 decibels 
with a speech recognition score of 100.  His left ear 
demonstrated an average pure tone threshold of 35 decibels 
with a speech recognition score of 100.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I, and his left ear is at Level I, corresponding to the 
noncompensable disability evaluation which is currently 
assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the veteran would have to have 
Level V hearing in one ear and Level II hearing in the other 
ear, or Level III hearing in one ear and Level IV hearing in 
the other ear.  None of the findings on examination reflects 
that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted above, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  We appreciate the 
veteran's concern that his hearing has worsened, but it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
rating for the service-connected bilateral hearing loss.  The 
preponderance of the evidence is thus against the claim. 




ORDER

Service connection for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


